Citation Nr: 1516696	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  05-32 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Board remanded this matter in May 2011.

The issues of entitlement to service connection for Parkinson's disease, prostate cancer, and erectile dysfunction have been raised by the record in a December 2014 statement.  The December 2014 statement by the Veteran also raised the issues of service connection for ischemic heart disease and sleep apnea.  A November 2012 rating decision denied service connection for coronary artery disease and sleep apnea.  The Veteran did not appeal the November 2012 rating decision and new and material evidence was not received within one year of the rating decision; thus the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  Accordingly, the December 2014 statement will be construed as claims to reopen claims for service connection for ischemic heart disease and sleep apnea.  The issues of entitlement to service connection for Parkinson's disease, prostate cancer, and erectile dysfunction, and whether new and material evidence has been received to reopen claims for service connection for ischemic heart disease and sleep apnea have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current diagnosis of diabetes mellitus, type II, was caused by exposure to solvents and cleaning agents, to include tetrachloroethylene and trichloroethylene (TCE), while in service.  Service personnel records show that the Veteran served as an electrician's mate and therefore VA has conceded that the Veteran was likely exposed to cleaning solvents in the performance of his duties.  

Pursuant to the May 2011 remand directives, a medical opinion was provided in March 2014.  However, the Veteran subsequently submitted medical literature on diabetes, TCE, and other pollutants.  Accordingly, a medical opinion is warranted to consider this medical literature and provide an opinion on whether it is at least as likely as not that diabetes mellitus type II had its onset during active service; or, is causally related to the Veteran's service, to include exposure to solvents and cleaning agents in service, including tetrachloroethylene and TCE.  

In a December 2014 statement, the Veteran contended that the on VA's web page, in regard to Camp Lejeune claims, the VA states there is a limited connection between TCE and diabetes and that cases would be handled on an individual basis.  Under 38 C.F.R. § 17.400 (2014), certain Camp Lejeune veterans may be eligible for hospital care and medical services for enumerated diseases.  However, diabetes mellitus type II is not among the list of enumerated diseases.  Further, the Veteran's personnel records do not show service in Camp Lejeune.  

Finally, in a June 2006 VA treatment record, the Veteran stated he received disability benefits from the Social Security Administration (SSA).  The SSA records have not been associated with the claims file.  Therefore, a remand is required in order to obtain these records from the Social Security Administration.  


On remand, the RO/AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his diabetes mellitus type II, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  Associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his diabetes mellitus type II.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his diabetes in-service and post-service symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records, send the Veteran's claims file to an examiner, other than the examiner who conducted the March 2009 VA examination and provided the March 2014 addendum opinion, to provide a medical opinion.  The claims folder should be made available to and reviewed by the examiner.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The examiner must acknowledge and discuss the reports of the prior VA examinations, private medical opinions of record, and all medical literature of record, and state whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, is related to or had its onset in service, to include exposure to tetrachloroethylene, trichloroethylene, and any other solvent or cleaning agent. 

In responding to the above inquiry, please opine as to whether the Veteran's in-service exposure to tetrachloroethylene, trichloroethylene, and any other solvent or cleaning agent increased his likelihood of subsequently developing diabetes mellitus.

A complete rationale for all opinions reached should be set forth in a legible report. 

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

